DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hasegawa reference (JP 2011/101984(A)) in view of the Kimura reference (JP2018/035698(A)).
Regarding claim 1, the Hasegawa reference discloses:
an intake duct (1) for an internal combustion engine [Paragraph 0002], the intake duct comprising a tubular side wall (5,6) (FIG. 8) made of a fibrous molded body that has undergone compression molding [Paragraph 0053], wherein
the side wall includes a plurality of split bodies (5,6) that are separate from one another in a circumferential direction of the side wall (FIG. 8),
flanges respectively protrude outward from opposite ends in the circumferential direction of each of the split bodies (FIG. 8),
each of the flanges of each of the split bodies is paired with and in contact with one of the flanges of a corresponding one of the split bodies (FIG. 8), and 
a joining portion (4) made of a plastic material [Paragraph 0019] is arranged on parts (FIG. 8—outer parts) of each pair of the flanges in contact with each other (FIG. 8), the joining portion (4) surrounding and joining the parts to each other (FIG. 8).  

The Kimura reference teaches it is conventional in the art of air intake systems for internal combustion engines to provide as taught in (FIG. 1) each of the flanges includes a low-compression portion (44) and a high-compression portion (45), the high-compression portion (45) being located inward from the low-compression portion (45) (FIG. 1) and formed at a higher compressibility than the low-compression portion [Paragraph 0024], a thickness of the low-compression portion (44) and a thickness of the high-compression portion (45) each corresponding to a thickness of the flange (FIG. 1), the thickness of the low-compression portion being greater than the thickness of the high-compression portion (FIG. 1), the parts (FIG. 1—(27) is located outward of the low compression portion (44) and the high compression portion (45)) being located outward from the high-compression portions.  Such configurations/structures would allow for an increase in bonding strength between the porous molded body and resin molded portion [Paragraph 0005].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the duct of the Hasegawa reference, such that the duct further includes each of the flanges includes a low-compression portion and a high-compression portion, the high-compression portion being located inward from the low-compression portion and formed at a higher compressibility than the low-compression portion, a thickness of the low-compression portion and a thickness of the high-compression portion each corresponding to a .  
Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747